DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Claim 2 has been cancelled.  Claims 8-10 have been added.  Claims 1, 3-10 are pending.  Claims 4-7, 10 have been withdrawn.  Claims 1, 3-4, 6-7 have been amended.  Claims 1, 3, 8-9 are examined herein.
Applicant’s amendments have rendered all the rejections of the last Office Action moot, therefore hereby withdrawn.  The following new rejections will now apply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vila et al. (US Patent 5,571,839).
Vila et al. teach a comparative study of the antitumor activity of both D-aspartic acid β-hydroxamate (DAH) and L-aspartic acid β-hydroxamate (LAH) on the L1210 leukemia model.  The doses employed for the treatment of the mice varied from 0.5 to 1.5 g/kg for a period of 3-10 days.  Under the same doses of DAH, LAH appears to be very toxic (col. 8, line 41 to col. 9, line 35).  Administration via injection is taught (col. 4, lines 59-62).
The limitations regarding “inhibiting or treating choroidal neovascularization” are given little patentable weight since they are consideration preamble or intended use of a composition.  It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vila et al. (US Patent 5,571,839) as applied to claims 1 and 9.
The instant claims are directed to a composition comprising an injectable preparation of L-aspartic acid β-hydroxamate.  
Vila et al. teach as discussed above, however, fail to specifically disclose the claimed amounts of 3 or 6 mg/kg by weight of the treated subject.  

A person of ordinary skill in the art would have been motivated to formulate a composition comprising 3 or 6 mg/kg of L-aspartic acid β-hydroxamate because Vila et al. teaches that L-aspartic acid β-hydroxamate is toxic at higher doses.  Therefore, it would be obvious for the skilled artisan to optimize the amount of L-aspartic acid β-hydroxamate to a much lower dosage to test the antitumor activity of the compound while at the same time avoiding the toxicity to the subject.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627